NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETRA MARTINEZ; STANLEY                         No.    18-17058
ATKINSON,
                                                D.C. No. 5:18-cv-02869-LHK
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

AMERICA’S WHOLESALE LENDER,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Petra Martinez and Stanley Atkinson appeal pro se from the district court’s

judgment dismissing their action alleging state law claims arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

consider sua sponte whether the district court had subject matter jurisdiction.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Elhouty v. Lincoln Benefit Life Co., 886 F.3d 752, 755 (9th Cir. 2018). We vacate

and remand.

      Plaintiffs filed this action in state court alleging only state law claims against

America’s Wholesale Lender (“AWL”). AWL removed the case to federal court

on the basis of diversity of citizenship under 28 U.S.C. § 1332(a)(1).

      AWL represented in its removal papers that it “was a corporation

incorporated” in New York and had its principal place of business in New York.

Plaintiffs attached to their complaint records from the State of New York

suggesting that “American Wholesale Lender, Inc.” had dissolved in 2016.

      On appeal, AWL states that AWL is a “fictitious business name used by

Countrywide Home Loans, Inc.,” but the record is devoid of any information

concerning Countrywide’s state of incorporation and principal place of business.

      We are unable on this record to make a determination as to whether diversity

jurisdiction existed. See Gaus v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992)

(recognizing presumption against removal jurisdiction; we “strictly construe the

removal statute,” and reject federal jurisdiction “if there is any doubt as to the right

of removal in the first instance”). We therefore vacate the district court’s judgment

and remand for further proceedings.

      AWL’s request for judicial notice (Docket Entry No. 11) is denied as moot.




                                           2                                     18-17058
The parties shall bear their own costs on appeal.

VACATED and REMANDED.




                                   3                18-17058